Case 5:15-cr-00093-JGB Document 153-1 Filed 05/13/19 Page 1 of 2 Page ID #:1061



   1   JOHN N. AQUILINA
   2   Attorney-at-Law
       California Bar No. 096880
   3   P.O. Box 80189
   4   Rancho Santa Margarita, California 92688
       Telephone: 951-682-1700
   5
       E-Mail:     Aquilina@johnaquilina.com
   6
       Attorney for Defendant,
   7
       ENRIQUE MARQUEZ, Jr.
   8
   9
                           UNITED STATES DISTRICT COURT
  10
  11          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

  12
  13
       UNITED STATES OF AMERICA,   )
  14
                         Plaintiff,)              Case No. 5:15-cr-00093-JGB
  15                               )
                vs.                )              DEFENDANT’S STATUS REPORT
  16
                                   )              EXHIBIT “A”
  17   ENRIQUE MARQUEZ, Jr.,       )
                        Defendant. )
  18
                                   )
  19
  20
                                       EXHIBIT “A”
  21
                           COURT MINUTES - January 25, 2019
  22
  23
  24
  25
  26
  27
  28
                                             4
       Case
        Case5:15-cr-00093-JGB
             5:15-cr-00093-JGB Document
                                Document153-1
                                         152 Filed
                                              Filed01/25/19
                                                    05/13/19 Page
                                                              Page12ofof12 Page
                                                                            PageID
                                                                                 ID#:1057
                                                                                    #:1062

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          EDCR15-00093-JGB                                                             Date     January 25, 2019


 Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE

 Interpreter

                                                                                                  Christopher D. Grigg
                Maynor Galvez                         Adele C. Frazier                              Melanie Sartoris
                Deputy Clerk                  Court Reporter/Recorder, Tape No.                  Assistant U.S. Attorney



                 U.S.A. v. Defendant(s):            Present Cust. Bond            Attorneys for Defendants:     Present App. Ret.

          ENRIQUE MARQUEZ, JR.                        X       X            John Aquilina, CJA                        X      X



 Proceedings:        STATUS CONFERENCE



       Counsel make their appearances as noted above. The Court and counsel confer. Counsel for Defendant
informs the Court that he anticipates filing a motion by May 13, 2019.




                                                                                                                 :         11
                                                                          Initials of Deputy MG
                                                                                       Clerk
cc: USM, USPO, CJA
                                                          EXHIBIT "A"

CR-11 (09/98)                                       CRIMINAL MINUTES - GENERAL                                                  Page 1 of 1
                                                               5
